Citation Nr: 1618842	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ring finger disorder, asserted as a right ring finger sprain.

2.  Entitlement to service connection for pseudofolliculitis barbae.

3.  Entitlement to service connection for a left shoulder disorder, asserted as a left shoulder strain.

4.  Entitlement to an initial compensable rating for patellofemoral syndrome of the right knee.

5.  Entitlement to an initial compensable rating for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to March 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision granted service connection for bilateral pes planus, hypertension, and patellofemoral syndrome of the left and right knees with noncompensable disability ratings; and denied service connection for pseudofolliculitis barbae, a left shoulder strain, and a right ring finger sprain.  

In May 2011, the Veteran filed a Notice of Disagreement with respect to the noncompensable disability ratings for patellofemoral syndrome of the knees, and the denials of service connection for pseudofolliculitis barbae, a left shoulder strain, and a right ring finger sprain.  The RO furnished the Veteran a Statement of the Case in February 2012.  The Veteran filed a Substantive Appeal (VA Form 9) in February 2012 and did not request a hearing before the Board.  A Supplemental Statement of the Case was furnished by the RO in November 2012.  

In a July 2013 statement, the Veteran requested a hearing before the Board at the RO.  Therefore, the Board remanded the Veteran's claims in October 2014 to schedule the requested hearing.

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for pseudofolliculitis barbae and left shoulder disorder, and of initial compensable ratings for patellofemoral syndrome of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The most probative medical evidence shows that the Veteran does not have a current diagnosis of a right ring finger disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ring finger disorder, asserted as a right ring finger sprain, have not been met.  38 U.S.C.A. §§ 1101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a January 2011 letter issued prior to the decisions on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claim for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability ratings and effective dates are assigned, and the types of evidence that impact those determinations.   

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA examination reports, VA treatment records, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination pertaining to his claim for right ring finger strain in July 2010.  The Board finds the examination report to be adequate, as the examiner interviewed the Veteran; considered the Veteran's relevant medical and military history, including the Veteran's statements; conducted an examination; and provided an adequate rationale for the opinion rendered.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the onset and current severity of his symptoms relating to his right ring finger.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.


II.  Service Connection

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Right Ring Finger Disorder

The Veteran seeks service connection of a right ring finger strain.  He alleges that in service he was working with a wrench that slipped off and he hit his hand on the engine block.  The finger popped as if he broke it.  Presently, if he tries to write something or types, his finger hurts badly and feels like it has arthritis.  January 2016 Hearing Transcript at 12-13.  

Service treatment records show that in February 2008 the Veteran sought treatment for his right ring finger.  On examination, there was swelling of the right ring finger metacarpophalangeal joint (MCP) or, more commonly, the knuckle.  There was tenderness on palpation of the volar aspect of the MCP joint, but no tenderness on palpation of the finger joints.  There was no malformation or deformity of the fingers.  Stability of the fingers was normal.  Range of motion of the fingers and hand was normal, without finger pain with motion.  The overall findings of the examination were normal.  The diagnosis was sprain of the right finger MCP lateral collateral ligament.  The Veteran was instructed to apply heat and cold.  There was no further in-service treatment relating to the finger.  At his February 2010 separation examination, the Veteran reported "finger/thumb" pain for years.  There were no findings with respect to the "finger/thumb" pain.

At his July 2010 VA examination, the Veteran reported that he was working on a truck in service and heard a loud pop.  His pain was treated in the past with Naproxen.  Currently, he was experiencing pain with writing or typing.  The Veteran is right hand dominant.  There were no symptoms in the upper right extremity at the time of the examination.  The examination of the right hand was normal, with no impaired strength or dexterity of the hand.  There was no joint swelling, effusion, tenderness, laxity, or other joint abnormality.  The diagnosis was remote sprain of the right ring finger with normal examination.  
The Board notes that the Veteran's claims file was unavailable for the VA examiner to review; however, the Veteran provided a copy of his medical records.  Because there was no pertinent information in the claims file at the time of the VA examination, other than the Veteran's service treatment records, which were available to the examiner, there is no prejudice to the Veteran from the examiner's failure to review the claims file.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  

VA treatment records and examination reports since the July 2010 VA examination through July 2015 are negative for complaints, treatment, or diagnoses relating to the right hand or ring finger. 

Analysis

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014).  The existence of a current disability at the time of claim filing is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  

The Board finds that the most probative medical evidence shows that the Veteran does not have a current diagnosis of any right ring finger disorder.  While the July 2010 VA examiner found that the Veteran had a past right ring finger strain, the examiner found that the Veteran currently had a normal examination and no disorder of the right ring finger.  Moreover, with the exception of the July 2010 VA examination, there is no medical evidence of record that shows any complaints, treatment, or diagnoses relating to the right hand or ring finger during the entire appeal period.

Significantly, pain is not a disease or injury that may be considered a disability for VA compensation purposes; rather, it is merely a symptom.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as a disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the absence of competent evidence of a current disability manifested by pain of the right ring finger during the course of the appeal, service connection cannot be granted for any disorder of the right ring finger.  Therefore, any further consideration of the Veteran's service connection claim on a direct basis is not necessary.

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran does not have a current right ring finger disorder that is etiologically related to an in-service event or injury.  Accordingly, service connection for a right ring finger disorder, asserted as a right ring finger sprain, is not warranted.  See 38 C.F.R. § 3.303 (2015).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for a right ring finger disorder, asserted as a right ring finger sprain, is denied.



REMAND

Although further delay is regrettable, the Board finds that additional development must be undertaken prior to appellate review of the Veteran's claims for service connection of pseudofolliculitis barbae and left shoulder strain, and for initial compensable ratings for patellofemoral syndrome of the knees.

Pseudofolliculitis Barbae

The Veteran seeks service connection for pseudofolliculitis barbae.  At his January 2016 Board hearing, the Veteran testified that his pseudofolliculitis barbae began in service and has continued since then.  The Veteran, who appeared at the hearing with a small beard, testified that when he uses a razor to shave, he gets bumps under his chin and around the neck.  The bumps open, get red, and burn.  Therefore, he lets his beard grow a little and then uses clippers to trim it.  Hearing Transcript at 4-6.  

Service treatment records show that the Veteran first sought treatment for pseudofolliculitis barbae in November 2005.  From December 2005 to November 2007, the Veteran was intermittently issued temporary shaving profiles for pseudofolliculitis barbae or dermatophytosis of the beard.  In November 2007, the Veteran was issued a permanent shaving profile.  There were no further in-service complaints or treatment relating to pseudofolliculitis barbae.  The Veteran's February 2010 separation examination is negative for complaints of or diagnoses related to pseudofolliculitis barbae.  On examination, there were no skin lesions.  

At his July 2010 VA examination, there was no evidence of a skin disorder.  

Given that it was not documented whether the Veteran was clean shaven or had a beard at his July 2010 VA examination and the Veteran's testimony that he would have pseudofolliculitis barbae if he shaved with a razor, the Board is of the opinion that a new VA examination, including a medical opinion, would be helpful in resolving the issues raised by the instant appeal.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

In addition, in a May 2013 Informal Hearing Presentation, the Veteran's representative cited three internet websites as medical evidence to support that pseudofolliculitis barbae is a chronic condition.  Unfortunately, the Board is unable to access all of the cites.  To ensure that the medical evidence is of record and fully considered, the representative should be asked on remand to submit copies of the cited medical evidence for inclusion in the Veteran's claims file.

Left Shoulder Disorder

The Veteran seeks service connection of a left shoulder strain.  He alleges that he strained his shoulder while doing pull-ups in Advanced Individual Training (AIT).  January 2016 Hearing Transcript at 8.

Service treatment records show that the Veteran denied a swollen, painful, or dislocated shoulder joint on his October 2004 Medical Prescreen of Medical History Report.  The Veteran's October 2004 entrance examination is silent for complaints or diagnoses related to the left shoulder.  His upper extremity examination was normal.  The Veteran denied a painful shoulder and swollen or painful joints on his medical history.  

In April 2005, the Veteran complained of left shoulder pain of one month's duration.  He reported a clicking sensation in the left shoulder, but denied neck pain, left shoulder weakness, and numbness of the left arm.  On examination, the shoulder and acromioclavicular joint were tender on palpation.  Range of motion was normal, but pain was elicited on motion.  There was no swelling, erythema, warmth, or deformity.  No weakness of the left shoulder was observed.  The diagnosis was joint pain localized in the shoulder.  The Veteran was prescribed Motrin and instructed to apply heat and cold.  The Veteran's February 2010 separation examination is negative for complaints or diagnoses related to the left shoulder.  

At his July 2010 VA examination, the Veteran reported that he dislocated his left shoulder in high school.  While he was doing push-ups in service, he heard a pop in his shoulder, and continued to have left shoulder pain when lifting weights and working as a mechanic.  After service, his shoulder pain got progressively worse and was treated with Motrin.  There were no present symptoms in the Veteran's upper left extremity.  On examination, there was no joint swelling, effusion, tenderness, laxity, or objective joint abnormality.  Muscle strength was normal.  Range of motion for the "right" shoulder was normal, without evidence of pain.  The diagnosis was left shoulder strain with normal examination.  No medical opinion was provided.

The Board finds the July 2010 VA examination report to be inadequate to the extent that it is unclear whether the Veteran had a current diagnosis of left shoulder strain, or whether the examiner was referring to a past shoulder strain, given the normal examination of the left shoulder.  In addition, it is unclear whether the range of motion findings pertained to the right or left shoulder.  As such, the Board finds that a new VA examination with medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the efforts to provide an examination, an adequate examination must be provided or the claimant must be notified why one cannot or will not be provided). 

Patellofemoral Syndrome

The Veteran seeks initial compensable ratings for patellofemoral syndrome of the knees.

The Veteran was afforded VA examinations for his knees in July 2010 and October 2012.  At the time of the last examination, the Veteran exhibited mild decreased flexion in his knees, without any objective evidence of painful motion or change following repetitive-use testing.  There was no pain to palpation.  The Veteran did not require any assistive devices to ambulate.  At his January 2016 Board hearing, the Veteran testified that it is almost impossible for him to go up and down stairs and that he cannot run.  Some days when he wakes up, he cannot walk and his knees hurt so badly that he cannot get off the bed.  He has pain with stooping, bending, and standing for long periods of time.  His knees experience swelling, stiffness, and tiredness of the joints.  His left knee pops and feels as if it is going to break.  He has been using a cane for about a year.
The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the Veteran's statements since the October 2012 VA examination suggest a change in the Veteran's symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for a new VA examination of the Veteran's knees.  

Records

The Veteran should be given the opportunity on remand to submit private treatment records relating to the claims at issue.  In addition, all ongoing VA medical records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses, with approximate dates of treatment, of all non-VA medical care providers who have rendered treatment to him for pseudofolliculitis barbae, his left shoulder, or his knees.  Once signed authorizations are received from the Veteran, obtain the private treatment records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain all VA treatment records since April 1, 2015.  All attempts to procure these records should be documented in the claims file.

3.  Ask the Veteran's representative to submit copies of the medical evidence from the three internet websites cited in the May 2013 Informal Hearing Presentation to support that pseudofolliculitis barbae is a chronic condition.

4.  After the above development has been completed, schedule the Veteran for a VA dermatology examination to determine whether the Veteran has a diagnosis of pseudofolliculitis barbae since March 2010.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination of the Veteran, the VA examiner should offer his or her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has pseudofolliculitis barbae?

(b) If the examiner finds that the Veteran has had pseudofolliculitis barbae at any time since March 2010, is it at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's military service or was otherwise caused by or etiologically related to the Veteran's military service?

(c) If the examiner finds that the Veteran does not exhibit pseudofolliculitis barbae at the time of the examination, is it at least as likely as not (50 percent or greater probability) that the Veteran has residuals of prior pseudofolliculitis barbae, such as scarring, induration, and/or discoloration of the skin on his face and neck, that is related to the Veteran's military service?

In rendering the above opinions, the examiner should consider the Veteran's in-service complaints and treatment for pseudofolliculitis barbae, as well as the Veteran's testimony at his Board hearing that his pseudofolliculitis barbae has continued since service and occurs whenever he shaves with a razor.  

The examiner also should consider any medical evidence submitted by the Veteran or his representative in support of the Veteran's position that pseudofolliculitis barbae is a chronic condition.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

5.  After the development in paragraphs 1 through 2 above has been completed, schedule the Veteran for a VA orthopedic examination to diagnose the onset and etiology of any left shoulder disorder diagnosed since March 2010 and to determine the current level of severity of the Veteran's bilateral patellofemoral syndrome.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All indicated tests and studies, to include appropriate imaging of the right and left shoulder and range of motion studies in degrees, should be accomplished, and all clinical findings should be reported in detail.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.  

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

Left Shoulder

After the record review and a thorough examination of the Veteran, the VA examiner should offer his or her opinion with supporting rationale as to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left shoulder disorder?

(b) For each left shoulder disorder that the examiner finds to have been present at any time since March 2010, is it at least as likely as not (50 percent or greater probability) that any such disorder had its onset during the Veteran's military service or was otherwise caused by or etiologically related to the Veteran's military service given the nature, complexity, and natural trajectory of the disease and when it was diagnosed?

Patellofemoral Syndrome

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and, if so, the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups). The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use.  The examiner should assess the additional functional impairment due to pain on use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.   

6.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


